LECHE, J.
This case was consolidated for argument with that of Hibernia Bank & Trust Co. v. Same Defendants (No. 21276) 79 South. 554,1 this day decided. Plaintiff’s allegations, save as to the date of its debt, the amount and date of its judgment, are similar to the allegations of the petition in the Hibernia Bank Case.
Considering that the provisions of the Code upon which we rested our opinion in the other case are, notwithstanding these differences, equally applicable»to the issues presented in this case, and for the reasons stated in our opinion in the said Hibernia Case, No. 21276.
It is ordered that the judgment herein appealed from be avoided and reversed, and that this cause be remanded to the civil district court for the parish of Orleans, there to be proceeded with in accordance with the views expressed in our opinion this day rendered in the case of Hibernia Bank & Trust Co. v. The Louisiana Avenue Realty Co., Limited, defendants to pay costs of appeal, action on other costs to await final determination of this suit.
MONROE, C. J., ta'kes no part.

 Ante, p. 962.